                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

RICARDO ANTONIO OSUNA,                               )
                                                     )
                             Petitioner,             )
                                                     )
                        v.                           )       No. 1:18-cv-02312-WTL-MPB
                                                     )
JEFFREY E. KRUEGER Warden,                           )
                                                     )
                             Respondent.             )

     Order Denying Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241
                         and Directing Entry of Final Judgment

       Petitioner Ricardo Osuna seeks a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. For the reasons discussed in this Order, his petition for writ of habeas corpus is denied.

                                      I. Section 2241 Standard

       A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

prisoner can challenge his conviction or sentence. See Shepherd v. Krueger, 911 F.3d 861, 862

(7th Cir. 2018); Webster v. Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015). Under very limited

circumstances, however, a prisoner may employ Section 2241 to challenge his federal conviction

or sentence. Webster, 784 F.3d at 1124. This is because “[§] 2241 authorizes federal courts to

issue writs of habeas corpus, but § 2255(e) makes § 2241 unavailable to a federal prisoner unless

it ‘appears that the remedy by motion [under § 2255] is inadequate or ineffective to test the legality

of [the] detention.’” Roundtree v. Krueger, 910 F.3d 312, 313 (7th Cir. 2018). Section 2255(e) is

known as the “savings clause.” The Seventh Circuit has held that § 2255 is “‘inadequate or

ineffective’ when it cannot be used to address novel developments in either statutory or

constitutional law, whether those developments concern the conviction or the sentence.”
Roundtree, 910 F.3d at 313 (citing e.g., In re Davenport, 147 F.3d 605 (7th Cir. 1998); Brown v.

Caraway, 719 F.3d 583 (7th Cir. 2013); Webster, 784 F.3d at 1124.

       The Seventh Circuit construed the savings clause in In re Davenport holding:

       A procedure for postconviction relief can be fairly termed inadequate when it is so
       configured as to deny a convicted defendant any opportunity for judicial
       rectification of so fundamental a defect in his conviction as having been imprisoned
       for a nonexistent offense.

In re Davenport, 147 F.3d at 611. The Seventh Circuit has explained that, to fit within the savings

clause following Davenport, a petitioner must meet three conditions: “(1) the petitioner must rely

on a case of statutory interpretation (because invoking such a case cannot secure authorization for

a second § 2255 motion); (2) the new rule must be previously unavailable and apply retroactively;

and (3) the error asserted must be grave enough to be deemed a miscarriage of justice, such as the

conviction of an innocent defendant.” Davis v. Cross, 863 F.3d 962, 964 (7th Cir. 2017); Brown,

719 F.3d at 586; see also Roundtree, 910 F.3d at 313 (acknowledging circuit split regarding

Davenport conditions and holding that relitigation under § 2241 of a contention that was resolved

in a proceeding under § 2255 is prohibited unless the law changed after the initial collateral

review).

                            II. Factual and Procedural Background

       In July 2010, in the United States District Court for the Middle District of North Carolina,

Osuna pleaded guilty to one count of armed bank robbery, in violation of 18 U.S.C. § 2113(a) and

(d); and one count of carrying and using, by brandishing, a firearm during and in relation to a crime

of violence, that is, armed robbery, in violation of 18 U.S.C. § 924(c)(1)A)(ii). See United States

v. Osuna, 1:10-cr-00170-WO-2 (“Crim. Dkt.”), Dkt. 17. He was sentenced to an aggregate

sentence of 181 months’ imprisonment, which included 84 consecutive months for brandishing a

firearm during a crime of violence. Crim. Dkt. 30.
          Osuna did not appeal. Nor has he filed a motion to vacate his conviction or sentence under

28 U.S.C. § 2255.

          On July 30, 2018, Osuna filed a § 2241 petition arguing that his sentence is improper. Dkt.

1, 2. The United States has responded and Osuna has not replied. The petition is now ripe for

ruling.

                                           III. Discussion

          Osuna seeks relief pursuant to § 2241 arguing that the Supreme Court decisions in Johnson

v. United States, 135 S. Ct. 2551, 2557 (2015) and Sessions v. Dimaya, 138 S. Ct. 1204 (2018)

invalidate his sentence. Johnson held that the residual clause of the Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e)(2)(B)(ii), is void for vagueness, thereby invalidating any increased

sentence imposed under that subsection. The Dimaya court held that the “residual clause” in 18

U.S.C. § 16(b), which renders deportable any alien convicted of an “aggravated felony” after

entering the United States, is impermissibly vague under the Fifth Amendment’s Due Process

Clause. 138 S. Ct. at 1210.

          Osuna cannot obtain relief under § 2241 because he has failed to show that § 2255 is

ineffective or inadequate to challenge his sentence. This is because Johnson and Dimaya are cases

of constitutional, not statutory, interpretation and he can pursue any claim based on Johnson and

Dimaya in a motion for relief pursuant to § 2255. This is true even if his § 2255 motion would be

successive. See Garza v. Lappin, 253 F.3d 918, 992 (7th Cir. 2001) (“The mere fact that [the]

petition would be barred as a successive petition under § 2255 . . . is not enough to bring the

petition under § 2255’s savings clause; otherwise, the careful structure Congress has created to

avoid repetitive filings would mean little or nothing.”); cf. Montana v. Cross, 829 F.3d 775, 783

(7th Cir. 2016) (explaining that to invoke the savings clause a petitioner must establish that he
relies on a statutory case so that he cannot pursue a second or successive 2255 motion). His

constitutional claim is therefore not the type of claim that can support relief under § 2241. See

Davis, 863 F.3d at 964 (explaining that a § 2241 petitioner must rely on a case of statutory

interpretation); see also Taylor v. Gilkey, 314 F.3d 832, 836 (7th Cir. 2002). Moreover, the Fourth

Circuit has held that bank robbery is a crime of violence under the “force” clause, not the residual

clause of the ACCA. United States v. McNeal, 818 F.3d 141, 153 (4th Cir. 2016). Thus, Osuna has

failed to establish that he would be entitled to relief under Johnson, which invalidated the residual

clause of the ACCA, but left the rest of the statute intact. 135 S. Ct. at 2557. In addition, Osuna

has presented no argument to support a conclusion that the Supreme Court’s interpretation of an

“aggravated felony” in Dimaya would apply to his conviction for armed bank robbery and the

Court can discern none.

                                          IV. Conclusion

       As explained in this Order, Osuna has failed to establish his entitlement to a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. His petition is therefore dismissed with prejudice pursuant

to 28 U.S.C. § 2255(e). Prevatte v. Merlak, 865 F.3d 894, 901 (7th Cir. 2017). Final judgment

consistent with this Entry shall issue.

       IT IS SO ORDERED.




 Date: 3/19/2019
Distribution:

RICARDO ANTONIO OSUNA
26714-057
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

James Robert Wood
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
bob.wood@usdoj.gov
